Citation Nr: 0912895	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-25 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for a back disability.  

2. Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1970 to July 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, NY.  

The claim for a total disability rating is deferred until the 
claim of service connection for a back disability is fully 
developed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran asserts that in service in 1971 or 1972 after a 
helicopter crash he was hospitalized at the U.S. Army 
Hospital in Fort Still for back problems. 

While the claims folder includes the service treatment 
records, in-patient records for hospitalization have not been 
requested.  

In light of the above, VA has the duty to assist under 
38 C.F.R. § 3.159 to develop the evidence necessary to 
substantiate the claim.  

Accordingly, the case is REMANDED for the following action:

1. Ask the appropriate custodian of 
federal records to search the in-
patient records of the U.S. Army 
Hospital in Fort Still, Oklahoma, from 
1971 and 1972 for documentation of 
treatment of a back injury.  

2. After the development requested is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, provide the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


